DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

           CYNTHIA J. RENNICK and MANSON H. RENNICK,
                           Appellants,

                                       v.

  WILMINGTON SAVINGS FUND SOCIETY, FSB, d/b/a CHRISTIANA
   TRUST, not individually, but as trustee for PRETIUM MORTGAGE
                       ACQUISITION TRUST,
                               Appellee.

                                No. 4D17-2538

                                 [July 7, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502011CA016893XXXXMB.

  Peter Ticktin, Michael Vater, Kendrick Almaguer, Thomas Eross, Jr.,
and Brittani S. Gross of The Ticktin Law Group, Deerfield Beach, for
appellants.

   Adam G. Schwartz of Fox McCluskey, PLLC, Stuart, for appellee.

        ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.

    Based upon the mandate of the supreme court and Page v. Deutsche
Bank Trust Co. Americas, 308 So. 3d 953 (Fla. 2020), we reverse the trial
court’s order denying the appellants/mortgagors’ attorney’s fees in this
foreclosure action, after appellants prevailed at trial based on their motion
for involuntary dismissal. We remand for the trial court to award fees to
the appellants.

   Reversed and remanded with instructions.

WARNER, GROSS and LEVINE, JJ., concur.

                            *          *          *

                 No motions for rehearing shall be filed.